DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on March 29, 2021. 
Claims 1-19 are pending in the application. As such, claims 1-19 have been examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on March 29, 2021.  These drawings have been accepted and considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, regarding the language “NLP (natural language parsing) / entity extraction”, it is unclear as to whether the slash should be interpreted as “and” or “or”, or if the applicant considers those two terms synonyms.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Myslinski (US Patent Pub. No. 2016/0050221).
Regarding claim 1, Myslinski teaches a computer implemented method (CIM) (Myslinski [0119] FIG. 4 illustrates a block diagram of an exemplary computing device 400 configured to implement the fact checking method according to some embodiments. The computing device 400 is able to be used to acquire, store, compute, process, communicate and/or display information including, but not limited to, text, images, videos and audio)
comprising: 
receiving an initial version of an audiovisual presentation data set corresponding to an audiovisual presentation in human understandable form and format that includes video images and an audio portion (Myslinski [0267] In some embodiments, an independent fact checker device is implemented where the device receives information (e.g. a television signal) without the television being on and is able to perform monitoring, searching, analysis, and/or any other tasks); 
parsing a first piece of natural language text that is presented in video images of the audiovisual presentation (Myslinski [0102] In the step 102, the information is processed. In some embodiments, processing includes converting the information into a searchable format. During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited to, converting audio into text, formatting, parsing data, determining context and/or any other aspect that enables the information to be fact checked. Parsing, for example, includes separating a long speech into separate phrases that are each separately fact checked. For example, a speech may include 100 different facts that should be separately fact checked. In some embodiments, the step 102 is able to be skipped if processing is not necessary (e.g. text in word processor may not need to be processed; [0226] In some embodiments, a device such as a mobile device is used to perform a fact check of an item through the use of the device's camera or other sensor. The mobile device is able to scan (e.g. merely point camera without taking picture), take a picture, take a video, or any other method of acquiring the content of the item. For example, a mobile phone is used to take a picture of a print newspaper and perform a fact check of the newspaper. The writers of the articles are able to be rated as described herein. The newspaper or magazine is able to be rated as described herein. For example, tabloids are viewed as unreliable or are given less credibility than a standard newspaper. Any print material is able to be fact checked, including, but not limited to, newspapers, magazines, books, billboards and pamphlets, including any advertisements within. In some embodiments, the device is able to fact check an item including, but not limited to, a purse, dress, watch, ring, shoe, suit, clothing, or any other item to determine the brand of the item and/or if the item is a replica. For example, a user directs the camera of his mobile phone toward a watch and the fact checker determines if the watch is an original Rolex or a replica. The fact checker is able to perform the check in any manner such as determining that the watch says Molex instead of Rolex, or by a picture comparison of the acquired watch and certified watches stored in a database, comparing distinct features of a genuine article such as stitching and/or hardware/material used, or any other comparison); 
determining that the first piece of natural language text represents a first factual assertion (Myslinski [0087] In some embodiments, a phrase to be fact checked may not have an exact answer, the answer may not be known at the time, or the fact checking system may not be able to find the answer. If this occurs, a “best guess” is able to be selected and presented. In some embodiments, each result from a source that is checked is able to include a result accuracy rating. For example, if a fact to be checked is, “the U.S. has 50 states,” many sources should return a 100% accuracy rating for the result since it is easily searched for and determined within the sources. However, if a fact to be checked is not easily determined, the results may be less than 100% accurate and could therefore be labeled as a “best guess” including a confidence/accuracy/certainty percentage, instead of a fact); 
determining that the first factual assertion is untrue (Myslinski [0098] After fact checking is performed, an indication or alert is used to indicate/inform/alert a user of a status of the information including, but not limited to, correct/true/valid or incorrect/false/invalid); 
determining a second piece of natural language text that corrects the untrue factual assertion inhering in the first piece of natural language text (Myslinski [0234] In some embodiments, the fact checking system is embedded or used with a word processor including, but not limited to, Microsoft® Word or any other software program. In some embodiments, the word processor highlights, underlines, circles, auto-corrects or performs another form of fact checking identification. In some embodiments, if the statement being fact checked could be corrected in more than one way, a user is presented with multiple options. For example, if a user types, “Texas is the biggest state,” the user is able to be presented with “Alaska” as a replacement of Texas, or “second biggest state,” to clarify that Texas is the second biggest state); 
and generating a corrected version of the audiovisual presentation data set that includes, in video images, the second piece of natural language text in place of the first piece of natural language text (Myslinski [0380] In some embodiments, fact checking results are able to be swiped, bumped, uploaded, or moved from one device or window to another device or window. In some embodiments, the move causes an auto-correction of the information on the second device. For example, a user's name is fact checked, and the correct spelling is located on a first device. Then, the information is swiped using a user's finger and directed at a second device with the incorrect information. The information is then corrected after the swipe by locating the misinformation and replacing it with the correct information; [0317] In some embodiments, fact checking information and/or supplemental information is an overlay projected by a mobile device or other device on a television or another screen).

Regarding claim 2, Myslinski teaches the CIM of claim 1.
Myslinski teaches
further comprising: 
sending the corrected version of the audiovisual presentation data set (Myslinski [0380] In some embodiments, fact checking results are able to be swiped, bumped, uploaded, or moved from one device or window to another device or window. In some embodiments, the move causes an auto-correction of the information on the second device. For example, a user's name is fact checked, and the correct spelling is located on a first device. Then, the information is swiped using a user's finger and directed at a second device with the incorrect information. The information is then corrected after the swipe by locating the misinformation and replacing it with the correct information)
over a communication network and to a set of user device(s) for presentation to human user(s) (Myslinski [0122] FIG. 5 illustrates a network of devices configured to implement fact checking according to some embodiments. The network of devices 500 is able to include any number of devices and any various devices including, but not limited to, a computing device (e.g. a tablet) 502, a television 504, a smart device 506 (e.g. a smart phone) and a source 508 (e.g. a database) coupled through a network 510 (e.g. the Internet). The source device 508 is able to be any device containing a source including, but not limited to, a searchable database, web pages, transcripts, statistics, historical information, or any other information or device that provides information. The network 510 is able to any network or networks including, but not limited to, the Internet, an intranet, a LAN/WAN/MAN, wireless, wired, Ethernet, satellite, a combination of networks, or any other implementation of communicating. The devices are able to communicate with each other through the network 510 or directly to each other. One or more of the devices is able to be an end user, a media organization, a company and/or another entity. In some embodiments, peer-to-peer sourcing is implemented. For example, the source of the data to be compared with is not on a localized source but is found on peer sources).

Regarding claim 3, Myslinski teaches the CIM of claim 1.
Myslinski teaches
wherein the parsing of a first piece of natural language text includes at least the following technique: 
metadata analysis (Myslinski [0341] In some embodiments, a fact checking system is able to detect manipulation of a source intended to generate a higher reliability rating. For example, if the reliability rating is determined based on the accuracy of a source or segments of a source, the source could include an encyclopedia worth of data at the bottom of the source, but include opinion information at the top of the source. Furthering the example, a blog could include factually accurate information in small/hidden text at the bottom of each web page, but at the top of each web page include inaccurate and/or biased information. The fact checking system is able to prevent such a manipulation in any manner. For example, the fact checking system is able to separate a source into portions, and if one portion is factually inaccurate (e.g., by determining many segments in the portion to be disagreed with by other sources), and another portion is factually accurate, the source is separated into two sources and each is classified separately. In another example, the source is compared with other sources to determine if copying has been performed (e.g., blog copied a thousand lines of text from encyclopedia), and any copied content within the source is excluded from the reliability determination of the source. In some embodiments, metadata of a source is analyzed).

Regarding claim 4, Myslinski teaches the CIM of claim 1.
Myslinski teaches
wherein the parsing of a first piece of natural language text includes at least the following technique: 
visual recognition (Myslinski [0226] In some embodiments, a device such as a mobile device is used to perform a fact check of an item through the use of the device's camera or other sensor. The mobile device is able to scan (e.g. merely point camera without taking picture), take a picture, take a video, or any other method of acquiring the content of the item. For example, a mobile phone is used to take a picture of a print newspaper and perform a fact check of the newspaper. The writers of the articles are able to be rated as described herein. The newspaper or magazine is able to be rated as described herein. For example, tabloids are viewed as unreliable or are given less credibility than a standard newspaper. Any print material is able to be fact checked, including, but not limited to, newspapers, magazines, books, billboards and pamphlets, including any advertisements within. In some embodiments, the device is able to fact check an item including, but not limited to, a purse, dress, watch, ring, shoe, suit, clothing, or any other item to determine the brand of the item and/or if the item is a replica. For example, a user directs the camera of his mobile phone toward a watch and the fact checker determines if the watch is an original Rolex or a replica. The fact checker is able to perform the check in any manner such as determining that the watch says Molex instead of Rolex, or by a picture comparison of the acquired watch and certified watches stored in a database, comparing distinct features of a genuine article such as stitching and/or hardware/material used, or any other comparison).

Regarding claim 5, Myslinski teaches the CIM of claim 1.
Myslinski teaches
wherein the parsing of a first piece of natural language text includes at least the following technique: 
optical character recognition (Myslinski [0078] To perform fact checking, the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing. For example, voice data is converted to text, screen text is converted to usable text, graphics are converted to a usable form of data, or any other data conversion is able to be implemented to enable fact checking. For some types of monitored information, little, if any, processing is performed. For example, text which is already properly formatted is able to be fact checked without any conversion. In another example, when comparing audio to searchable audio records conversion may not be needed. In some embodiments, processing also includes capturing and/or transmitting the data. Formatting is able to include changing the order of words deleting unnecessary words and/or any other formatting to enable the information to be searched).

Regarding claim 6, Myslinski teaches the CIM of claim 1.
Myslinski teaches
wherein the parsing of a first piece of natural language text includes at least the following technique: 
speech-to-text (Myslinski [0078] To perform fact checking, the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing. For example, voice data is converted to text, screen text is converted to usable text, graphics are converted to a usable form of data, or any other data conversion is able to be implemented to enable fact checking. For some types of monitored information, little, if any, processing is performed. For example, text which is already properly formatted is able to be fact checked without any conversion. In another example, when comparing audio to searchable audio records conversion may not be needed. In some embodiments, processing also includes capturing and/or transmitting the data. Formatting is able to include changing the order of words deleting unnecessary words and/or any other formatting to enable the information to be searched).

Regarding claim 7, Myslinski teaches the CIM of claim 1.
Myslinski teaches
wherein the parsing of a first piece of natural language text includes at least the following technique: 
NLP (natural language parsing) / entity extraction (Myslinski [0322] A match is able to be determined in any manner such as an exact text match, using context, using natural language processing, and/or any manner; [0131] Voice recognition is also able to identify someone on a television show or radio show).

Regarding claim 15, Myslinski teaches the CIM of claim 1.
Myslinski teaches
wherein the determination that the first factual assertion is untrue and the determination of the second piece of natural language text includes: 
generating a first query designed to check the veracity of the first factual assertion (Myslinski [0081] An example of a straight text comparison is comparing the phrase, “Texas is the largest state” with text to find “Texas is the largest state.” When the text is not found because Alaska is the largest state, a result of false is returned. An example of a context comparison is: “Texas is the largest state” where a list of states by size is found, and Texas is located in the list; when Texas is not #1, a result of false is returned, or the location in the list is returned, e.g. #2. In another example of context comparison: “Texas is the largest state,” the land mass of Texas is compared with land masses of the other 49 states, and since Texas does not have the largest land mass, the result is false. An example of an intelligent comparison is: X criticizes Y because Y had an affair, then the intelligent comparison locates a story that indicates X had an affair two years ago. An indication of hypocrisy by X is presented); 
querying a database using the first query (Myslinski [0142] Any search algorithm, sorting algorithm, data structure and/or other data organizational or analysis scheme is able to be used to implement the fact checking system and any other systems described herein. For example, advanced search algorithms, advanced search text algorithms, indexing and searching by indices, including combinations of search implementations, are able to be used. Data structures including, but not limited to, arrays, queues, maps, buffers, tables, matrices, lists, trees, heaps, graphs, classes and subclasses, databases, and other structures, including combinations of data structures are able to be used. The search, sorting, data structure and/or other data organizational or analysis scheme is able to be used in any aspect of the fact checking system including, but not limited to, locating sources, organizing sources, comparing information with source information, searching within sources, storing sources and any other aspect. In another example, a data structure is used for implementing the fact checker and/or providing supplemental information by storing relationships and/or related items, including, but not limited to, arguments/opposing arguments, misquotes/correct quotes, brands/competitors, and/or any other items); 
and receiving first query results indicating that the first factual assertion is untrue and information indicating how to correct the first factual assertion into a suitable replacement factual assertion (Myslinski [0234] In some embodiments, the fact checking system is embedded or used with a word processor including, but not limited to, Microsoft® Word or any other software program. In some embodiments, the word processor highlights, underlines, circles, auto-corrects or performs another form of fact checking identification. In some embodiments, if the statement being fact checked could be corrected in more than one way, a user is presented with multiple options. For example, if a user types, “Texas is the biggest state,” the user is able to be presented with “Alaska” as a replacement of Texas, or “second biggest state,” to clarify that Texas is the second biggest state).

Regarding claim 16, Myslinski teaches a computer implemented method (CIM) (Myslinski [0119] FIG. 4 illustrates a block diagram of an exemplary computing device 400 configured to implement the fact checking method according to some embodiments. The computing device 400 is able to be used to acquire, store, compute, process, communicate and/or display information including, but not limited to, text, images, videos and audio)
comprising: 
receiving an initial version of an audiovisual presentation data set corresponding to an audiovisual presentation in human understandable form and format that includes video images and an audio portion (Myslinski [0267] In some embodiments, an independent fact checker device is implemented where the device receives information (e.g. a television signal) without the television being on and is able to perform monitoring, searching, analysis, and/or any other tasks); 
parsing a first piece of natural language text that is presented in the audio portion of the audiovisual presentation (Myslinski [0102] In the step 102, the information is processed. In some embodiments, processing includes converting the information into a searchable format. During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited to, converting audio into text, formatting, parsing data, determining context and/or any other aspect that enables the information to be fact checked. Parsing, for example, includes separating a long speech into separate phrases that are each separately fact checked. For example, a speech may include 100 different facts that should be separately fact checked. In some embodiments, the step 102 is able to be skipped if processing is not necessary (e.g. text in word processor may not need to be processed); 
determining that the first piece of natural language text represents a first factual assertion (Myslinski [0087] In some embodiments, a phrase to be fact checked may not have an exact answer, the answer may not be known at the time, or the fact checking system may not be able to find the answer. If this occurs, a “best guess” is able to be selected and presented. In some embodiments, each result from a source that is checked is able to include a result accuracy rating. For example, if a fact to be checked is, “the U.S. has 50 states,” many sources should return a 100% accuracy rating for the result since it is easily searched for and determined within the sources. However, if a fact to be checked is not easily determined, the results may be less than 100% accurate and could therefore be labeled as a “best guess” including a confidence/accuracy/certainty percentage, instead of a fact); 
determining that the first factual assertion is untrue (Myslinski [0098] After fact checking is performed, an indication or alert is used to indicate/inform/alert a user of a status of the information including, but not limited to, correct/true/valid or incorrect/false/invalid); 
determining a second piece of natural language text that corrects the untrue factual assertion inhering in the first piece of natural language text (Myslinski [0234] In some embodiments, the fact checking system is embedded or used with a word processor including, but not limited to, Microsoft® Word or any other software program. In some embodiments, the word processor highlights, underlines, circles, auto-corrects or performs another form of fact checking identification. In some embodiments, if the statement being fact checked could be corrected in more than one way, a user is presented with multiple options. For example, if a user types, “Texas is the biggest state,” the user is able to be presented with “Alaska” as a replacement of Texas, or “second biggest state,” to clarify that Texas is the second biggest state); 
and generating a corrected version of the audiovisual presentation data set that includes, in the audio portion, the second piece of natural language text in place of the first piece of natural language text (Myslinski [0380] In some embodiments, fact checking results are able to be swiped, bumped, uploaded, or moved from one device or window to another device or window. In some embodiments, the move causes an auto-correction of the information on the second device. For example, a user's name is fact checked, and the correct spelling is located on a first device. Then, the information is swiped using a user's finger and directed at a second device with the incorrect information. The information is then corrected after the swipe by locating the misinformation and replacing it with the correct information; [0209] In some embodiments, the fact checker is used to inform a person (e.g., a host) that he made a mistake. For example, a host states the U.S. is $15 Billion in debt, and a chime and/or other audio is emitted in the host's earpiece, letting the host know that he made a mistake. In some embodiments, the chime is merely just a short chime where the host has to figure out what the mistake was, and in some embodiments, the audio is a correction (e.g., “Trillion” in this example) or a chime linked to a teleprompter that could display accurate information or incorrect statement. In some embodiments, the indicator to the person is visual (e.g., a flashing red light), tactile (e.g., vibration), or any other indicator).

Regarding claim 17, Myslinski teaches the CIM of claim 16.
Myslinski teaches
further comprising: 
sending the corrected version of the audiovisual presentation data set (Myslinski [0380] In some embodiments, fact checking results are able to be swiped, bumped, uploaded, or moved from one device or window to another device or window. In some embodiments, the move causes an auto-correction of the information on the second device. For example, a user's name is fact checked, and the correct spelling is located on a first device. Then, the information is swiped using a user's finger and directed at a second device with the incorrect information. The information is then corrected after the swipe by locating the misinformation and replacing it with the correct information)
over a communication network and to a set of user device(s) for presentation to human user(s) (Myslinski [0122] FIG. 5 illustrates a network of devices configured to implement fact checking according to some embodiments. The network of devices 500 is able to include any number of devices and any various devices including, but not limited to, a computing device (e.g. a tablet) 502, a television 504, a smart device 506 (e.g. a smart phone) and a source 508 (e.g. a database) coupled through a network 510 (e.g. the Internet). The source device 508 is able to be any device containing a source including, but not limited to, a searchable database, web pages, transcripts, statistics, historical information, or any other information or device that provides information. The network 510 is able to any network or networks including, but not limited to, the Internet, an intranet, a LAN/WAN/MAN, wireless, wired, Ethernet, satellite, a combination of networks, or any other implementation of communicating. The devices are able to communicate with each other through the network 510 or directly to each other. One or more of the devices is able to be an end user, a media organization, a company and/or another entity. In some embodiments, peer-to-peer sourcing is implemented. For example, the source of the data to be compared with is not on a localized source but is found on peer sources).

Regarding claim 18, Myslinski teaches a computer implemented method (CIM) (Myslinski [0119] FIG. 4 illustrates a block diagram of an exemplary computing device 400 configured to implement the fact checking method according to some embodiments. The computing device 400 is able to be used to acquire, store, compute, process, communicate and/or display information including, but not limited to, text, images, videos and audio)
comprising: 
receiving an initial version of an audio presentation data set corresponding to an audio presentation in human understandable form and format that includes an audio portion (Myslinski [0267] In some embodiments, an independent fact checker device is implemented where the device receives information (e.g. a television signal) without the television being on and is able to perform monitoring, searching, analysis, and/or any other tasks); 
parsing a first piece of natural language text that is presented in the audio portion of the audio presentation (Myslinski [0102] In the step 102, the information is processed. In some embodiments, processing includes converting the information into a searchable format. During or after the information is monitored, the information is converted into a searchable format. Processing is able to include many aspects including, but not limited to, converting audio into text, formatting, parsing data, determining context and/or any other aspect that enables the information to be fact checked. Parsing, for example, includes separating a long speech into separate phrases that are each separately fact checked. For example, a speech may include 100 different facts that should be separately fact checked. In some embodiments, the step 102 is able to be skipped if processing is not necessary (e.g. text in word processor may not need to be processed); 
determining that the first piece of natural language text represents a first factual assertion (Myslinski [0087] In some embodiments, a phrase to be fact checked may not have an exact answer, the answer may not be known at the time, or the fact checking system may not be able to find the answer. If this occurs, a “best guess” is able to be selected and presented. In some embodiments, each result from a source that is checked is able to include a result accuracy rating. For example, if a fact to be checked is, “the U.S. has 50 states,” many sources should return a 100% accuracy rating for the result since it is easily searched for and determined within the sources. However, if a fact to be checked is not easily determined, the results may be less than 100% accurate and could therefore be labeled as a “best guess” including a confidence/accuracy/certainty percentage, instead of a fact); 
determining that the first factual assertion is untrue (Myslinski [0098] After fact checking is performed, an indication or alert is used to indicate/inform/alert a user of a status of the information including, but not limited to, correct/true/valid or incorrect/false/invalid); 
determining a second piece of natural language text that corrects the untrue factual assertion inhering in the first piece of natural language text (Myslinski [0234] In some embodiments, the fact checking system is embedded or used with a word processor including, but not limited to, Microsoft® Word or any other software program. In some embodiments, the word processor highlights, underlines, circles, auto-corrects or performs another form of fact checking identification. In some embodiments, if the statement being fact checked could be corrected in more than one way, a user is presented with multiple options. For example, if a user types, “Texas is the biggest state,” the user is able to be presented with “Alaska” as a replacement of Texas, or “second biggest state,” to clarify that Texas is the second biggest state); 
and generating a corrected version of the audio presentation data set that includes, in the audio portion, the second piece of natural language text in place of the first piece of natural language text (Myslinski [0380] In some embodiments, fact checking results are able to be swiped, bumped, uploaded, or moved from one device or window to another device or window. In some embodiments, the move causes an auto-correction of the information on the second device. For example, a user's name is fact checked, and the correct spelling is located on a first device. Then, the information is swiped using a user's finger and directed at a second device with the incorrect information. The information is then corrected after the swipe by locating the misinformation and replacing it with the correct information; [0209] In some embodiments, the fact checker is used to inform a person (e.g., a host) that he made a mistake. For example, a host states the U.S. is $15 Billion in debt, and a chime and/or other audio is emitted in the host's earpiece, letting the host know that he made a mistake. In some embodiments, the chime is merely just a short chime where the host has to figure out what the mistake was, and in some embodiments, the audio is a correction (e.g., “Trillion” in this example) or a chime linked to a teleprompter that could display accurate information or incorrect statement. In some embodiments, the indicator to the person is visual (e.g., a flashing red light), tactile (e.g., vibration), or any other indicator).

Regarding claim 19. The CIM of claim 18.
Myslinski teaches
further comprising: 
sending the corrected version of the audiovisual presentation data set (Myslinski [0380] In some embodiments, fact checking results are able to be swiped, bumped, uploaded, or moved from one device or window to another device or window. In some embodiments, the move causes an auto-correction of the information on the second device. For example, a user's name is fact checked, and the correct spelling is located on a first device. Then, the information is swiped using a user's finger and directed at a second device with the incorrect information. The information is then corrected after the swipe by locating the misinformation and replacing it with the correct information)
over a communication network and to a set of user device(s) for presentation to human user(s) (Myslinski [0122] FIG. 5 illustrates a network of devices configured to implement fact checking according to some embodiments. The network of devices 500 is able to include any number of devices and any various devices including, but not limited to, a computing device (e.g. a tablet) 502, a television 504, a smart device 506 (e.g. a smart phone) and a source 508 (e.g. a database) coupled through a network 510 (e.g. the Internet). The source device 508 is able to be any device containing a source including, but not limited to, a searchable database, web pages, transcripts, statistics, historical information, or any other information or device that provides information. The network 510 is able to any network or networks including, but not limited to, the Internet, an intranet, a LAN/WAN/MAN, wireless, wired, Ethernet, satellite, a combination of networks, or any other implementation of communicating. The devices are able to communicate with each other through the network 510 or directly to each other. One or more of the devices is able to be an end user, a media organization, a company and/or another entity. In some embodiments, peer-to-peer sourcing is implemented. For example, the source of the data to be compared with is not on a localized source but is found on peer sources).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Myslinski in view of Van De Sande et al. (US Patent Pub. No. 2018/0068406), hereinafter Van De Sande.

Regarding claim 8, Myslinki teaches the CIM of claim 1.
Myslinki teaches representing the subject matter of the audiovisual presentation, however Myslinski does not teach
further comprising: 
creating a content schema data structure that represents the subject matter of the audiovisual presentation, with the content schema data structure includes: 
(i) a plurality of nodes respectively corresponding to a plurality of entities included or involved in the audiovisual presentation, and 
(ii) a plurality of edges that represent connections among and between the plurality of nodes.
Van De Sande teaches
creating a content schema data structure (Van De Sande [0064] For example, FIG. 1d graphically displays a links schema in accordance with an embodiment of the present invention, which is also described below in Table 3. The schema shows links between the entities, with the links representing both direct and indirect links. An exemplary individual node 113a representing an individual is linked (directly) to an exemplary publication node 113b representing a publication in which the individual authored, linked (directly) to an exemplary clinical trial node 113c representing a clinical trial in which the individual participated, linked (indirectly via the publication or the clinical trial) to an exemplary organization node 113d representing an organization in which the individual is affiliated, linked (indirectly via the publication or the clinical trial) to an exemplary topic node 113e representing a topic, e.g., as determined by a MeSH descriptor, in which the individual investigated in the clinical trial or published about in the publication, linked (indirectly via the publication or the clinical trial) to an exemplary therapeutic area node 113f representing a therapeutic area in which the individual investigated in the clinical trial or published about in the publication linked (indirectly via the publication or the clinical trial) to an exemplary disease node 113g representing a disease in which the individual investigated in the clinical trial or published about in the publication), 
with the content schema data structure includes: 
(i) a plurality of nodes respectively corresponding to a plurality of entities included or involved in the audiovisual presentation (Van De Sande [0064] For example, FIG. 1d graphically displays a links schema in accordance with an embodiment of the present invention, which is also described below in Table 3. The schema shows links between the entities, with the links representing both direct and indirect links. An exemplary individual node 113a representing an individual is linked (directly) to an exemplary publication node 113b representing a publication in which the individual authored, linked (directly) to an exemplary clinical trial node 113c representing a clinical trial in which the individual participated, linked (indirectly via the publication or the clinical trial) to an exemplary organization node 113d representing an organization in which the individual is affiliated, linked (indirectly via the publication or the clinical trial) to an exemplary topic node 113e representing a topic, e.g., as determined by a MeSH descriptor, in which the individual investigated in the clinical trial or published about in the publication, linked (indirectly via the publication or the clinical trial) to an exemplary therapeutic area node 113f representing a therapeutic area in which the individual investigated in the clinical trial or published about in the publication linked (indirectly via the publication or the clinical trial) to an exemplary disease node 113g representing a disease in which the individual investigated in the clinical trial or published about in the publication),
and 
(ii) a plurality of edges that represent connections among and between the plurality of nodes (Van De Sande [0064] For example, FIG. 1d graphically displays a links schema in accordance with an embodiment of the present invention, which is also described below in Table 3. The schema shows links between the entities, with the links representing both direct and indirect links. An exemplary individual node 113a representing an individual is linked (directly) to an exemplary publication node 113b representing a publication in which the individual authored, linked (directly) to an exemplary clinical trial node 113c representing a clinical trial in which the individual participated, linked (indirectly via the publication or the clinical trial) to an exemplary organization node 113d representing an organization in which the individual is affiliated, linked (indirectly via the publication or the clinical trial) to an exemplary topic node 113e representing a topic, e.g., as determined by a MeSH descriptor, in which the individual investigated in the clinical trial or published about in the publication, linked (indirectly via the publication or the clinical trial) to an exemplary therapeutic area node 113f representing a therapeutic area in which the individual investigated in the clinical trial or published about in the publication linked (indirectly via the publication or the clinical trial) to an exemplary disease node 113g representing a disease in which the individual investigated in the clinical trial or published about in the publication).
Van De Sande is considered to be analogous to the claimed invention because it is in the same field of storing and mining data related to key opinion leaders in scientific fields. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myslinski further in view of Van De Sande to allow for using a graphically displayed linked schema which shows links between entities and related information. Doing so would provide for an explorable network with entities, nodes, links and other information displayable on a graphical user interface.
Regarding claim 9, Myslinski in view of Van De Sande teaches the CIM of claim 8.
Myslinski teaches
wherein the untrue factual assertion relates to a first entity (Myslinski [0234] In some embodiments, the fact checking system is embedded or used with a word processor including, but not limited to, Microsoft® Word or any other software program. In some embodiments, the word processor highlights, underlines, circles, auto-corrects or performs another form of fact checking identification. In some embodiments, if the statement being fact checked could be corrected in more than one way, a user is presented with multiple options. For example, if a user types, “Texas is the biggest state,” the user is able to be presented with “Alaska” as a replacement of Texas, or “second biggest state,” to clarify that Texas is the second biggest state).
Myslinski does not teach
a first entity corresponding to a first node of the plurality of nodes.
Van De Sande teaches
a first entity corresponding to a first node of the plurality of nodes (Van De Sande [0064] For example, FIG. 1d graphically displays a links schema in accordance with an embodiment of the present invention, which is also described below in Table 3. The schema shows links between the entities, with the links representing both direct and indirect links. An exemplary individual node 113a representing an individual is linked (directly) to an exemplary publication node 113b representing a publication in which the individual authored, linked (directly) to an exemplary clinical trial node 113c representing a clinical trial in which the individual participated, linked (indirectly via the publication or the clinical trial) to an exemplary organization node 113d representing an organization in which the individual is affiliated, linked (indirectly via the publication or the clinical trial) to an exemplary topic node 113e representing a topic, e.g., as determined by a MeSH descriptor, in which the individual investigated in the clinical trial or published about in the publication, linked (indirectly via the publication or the clinical trial) to an exemplary therapeutic area node 113f representing a therapeutic area in which the individual investigated in the clinical trial or published about in the publication linked (indirectly via the publication or the clinical trial) to an exemplary disease node 113g representing a disease in which the individual investigated in the clinical trial or published about in the publication [a node can also represent entities such as Texas or Alaska in regards to factual assertions]).
Van De Sande is considered to be analogous to the claimed invention because it is in the same field of storing and mining data related to key opinion leaders in scientific fields. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Myslinski further in view of Van De Sande to allow for using nodes to represent individuals or other entities. Doing so would provide for an explorable network with entities, nodes, links and other information displayable on a graphical user interface.

Regarding claim 10, Myslinski in view of Van De Sande teaches the CIM of claim 8.
Myslinski teaches
wherein the creation of the content schema includes at least includes at least: 
metadata analysis (Myslinski [0341] In some embodiments, a fact checking system is able to detect manipulation of a source intended to generate a higher reliability rating. For example, if the reliability rating is determined based on the accuracy of a source or segments of a source, the source could include an encyclopedia worth of data at the bottom of the source, but include opinion information at the top of the source. Furthering the example, a blog could include factually accurate information in small/hidden text at the bottom of each web page, but at the top of each web page include inaccurate and/or biased information. The fact checking system is able to prevent such a manipulation in any manner. For example, the fact checking system is able to separate a source into portions, and if one portion is factually inaccurate (e.g., by determining many segments in the portion to be disagreed with by other sources), and another portion is factually accurate, the source is separated into two sources and each is classified separately. In another example, the source is compared with other sources to determine if copying has been performed (e.g., blog copied a thousand lines of text from encyclopedia), and any copied content within the source is excluded from the reliability determination of the source. In some embodiments, metadata of a source is analyzed).

Regarding claim 11, Myslinski in view of Van De Sande teaches the CIM of claim 8.
Myslinski teaches
wherein the creation of the content schema includes at least includes at least: 
visual recognition (Myslinski [0226] In some embodiments, a device such as a mobile device is used to perform a fact check of an item through the use of the device's camera or other sensor. The mobile device is able to scan (e.g. merely point camera without taking picture), take a picture, take a video, or any other method of acquiring the content of the item. For example, a mobile phone is used to take a picture of a print newspaper and perform a fact check of the newspaper. The writers of the articles are able to be rated as described herein. The newspaper or magazine is able to be rated as described herein. For example, tabloids are viewed as unreliable or are given less credibility than a standard newspaper. Any print material is able to be fact checked, including, but not limited to, newspapers, magazines, books, billboards and pamphlets, including any advertisements within. In some embodiments, the device is able to fact check an item including, but not limited to, a purse, dress, watch, ring, shoe, suit, clothing, or any other item to determine the brand of the item and/or if the item is a replica. For example, a user directs the camera of his mobile phone toward a watch and the fact checker determines if the watch is an original Rolex or a replica. The fact checker is able to perform the check in any manner such as determining that the watch says Molex instead of Rolex, or by a picture comparison of the acquired watch and certified watches stored in a database, comparing distinct features of a genuine article such as stitching and/or hardware/material used, or any other comparison).

Regarding claim 12, Myslinski in view of Van De Sande teaches the CIM of claim 8.
Myslinski teaches
wherein the creation of the content schema includes at least includes at least: 
optical character recognition (Myslinski [0078] To perform fact checking, the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing. For example, voice data is converted to text, screen text is converted to usable text, graphics are converted to a usable form of data, or any other data conversion is able to be implemented to enable fact checking. For some types of monitored information, little, if any, processing is performed. For example, text which is already properly formatted is able to be fact checked without any conversion. In another example, when comparing audio to searchable audio records conversion may not be needed. In some embodiments, processing also includes capturing and/or transmitting the data. Formatting is able to include changing the order of words deleting unnecessary words and/or any other formatting to enable the information to be searched).

Regarding claim 13, Myslinski in view of Van De Sande teaches the CIM of claim 8.
Myslinski teaches
wherein the creation of the content schema includes at least includes at least: 
speech-to-text (Myslinski [0078] To perform fact checking, the monitored information is processed including, but not limited to, transmitted, converted, parsed, formatted, analyzed and reconfigured using context determination and/or any other processing. For example, voice data is converted to text, screen text is converted to usable text, graphics are converted to a usable form of data, or any other data conversion is able to be implemented to enable fact checking. For some types of monitored information, little, if any, processing is performed. For example, text which is already properly formatted is able to be fact checked without any conversion. In another example, when comparing audio to searchable audio records conversion may not be needed. In some embodiments, processing also includes capturing and/or transmitting the data. Formatting is able to include changing the order of words deleting unnecessary words and/or any other formatting to enable the information to be searched).

Regarding claim 14, Myslinski in view of Van De Sande teaches the CIM of claim 8.
Myslinski teaches
wherein the creation of the content schema includes at least includes at least: 
NLP (natural language parsing) / entity extraction (Myslinski [0322] A match is able to be determined in any manner such as an exact text match, using context, using natural language processing, and/or any manner; [0131] Voice recognition is also able to identify someone on a television show or radio show).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J. MUELLER whose telephone number is (571)272-1875. The examiner can normally be reached M-F 8:30am-5:30pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J. MUELLER/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657